The rights of the parties are determined by ascertaining what they meant by the language they used to express their contract. Their purpose is not ordinarily discovered by calling one, part of their brief and undivided agreement a grant and another part a forfeiture, and then applying certain technical rules to each part. It seems entirely evident that to these men their contract meant that the defendant bought so much lumber as he cut and removed from the premises before January 1, 1913. What he did not so cut and remove belonged to the plaintiffs. It is highly improbable that they ever contemplated a severance of the trees from the land by a fiction of law, or that they understood they were providing for a penalty which the law might not recognize. To their minds it was a plain and simple agreement for the sale of such timber as was both cut and removed before the date agreed upon. There was no substantial error in the ruling made in the superior court.
Exception overruled.
All concurred. *Page 237